MEMORANDUM **
Male Juvenile appeals from the 24-month sentence imposed upon the revocation of his juvenile delinquent supervision. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, *631United States v. Juvenile, 347 F.3d 778, 784 (9th Cir.2003), and we affirm.
Male Juvenile contends that the length of his sentence violates the Federal Juvenile Delinquency Act. We disagree. The district court did not impose a sentence that exceeds the statutory maximum. 18 U.S.C. § 5037.
Male Juvenile also contends that the district court abused its discretion when it recommended placement at the RYO Correctional Facility in Galen, Montana. Because the district court provided a reasoned basis for its recommendation, it did not abuse its discretion. See Juvenile, 347 F.3d at 787.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.